           Case: 18-15152   Date Filed: 11/07/2019   Page: 1 of 7


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-15152
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:18-cr-00028-CEM-TBS-2



UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,

                                  versus

JURDEN ROGERS,

                                                        Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (November 7, 2019)

Before ROSENBAUM, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 18-15152     Date Filed: 11/07/2019   Page: 2 of 7


      Jurden Rogers appeals the district court’s denial of his motion to dismiss his

§ 924(c) charge and his subsequent conviction for brandishing a firearm during a

crime of violence, in violation of 18 U.S.C. § 924(c). Rogers argues that his

conviction for federal bank robbery, in violation of 18 U.S.C. § 2113(a), required

sufficient force or mens rea to qualify as a crime of violence under § 924(c).

Rogers also contends that the district court clearly erred in finding that he had

committed perjury at trial and erroneously applied the guideline enhancement for

perjury. Additionally, Rogers challenges for the first time on appeal the specificity

of the district court’s findings regarding perjury.

                                           I.

      We review de novo whether a crime is a crime of violence under 18 U.S.C.

§ 924(c). The prior-precedent rule binds us to follow a prior binding precedent

unless and until it is overruled or undermined to the point of abrogation by this

Court en banc or the Supreme Court. United States v. Vega-Castillo, 540 F.3d

1235, 1236 (11th Cir. 2008).        To undermine our precedent to the point of

abrogation, a subsequent decision of the Supreme Court must be squarely on point

and directly conflict with a holding rather than merely weaken it. United States v.

Kaley, 579 F.3d 1246, 1255 (11th Cir. 2009). The prior-precedent rule “applies

with equal force” to published decisions involving applications to file second or




                                           2
              Case: 18-15152     Date Filed: 11/07/2019    Page: 3 of 7


successive habeas petitions. United States v. St. Hubert, 909 F.3d 335, 345 (11th

Cir. 2018), cert. denied, 139 S. Ct. 246 (2018).

      Section 924(c) provides for a mandatory consecutive sentence for any

defendant who uses or carries a firearm during a crime of violence or a

drug-trafficking crime. 18 U.S.C. § 924(c)(1). For the purposes of § 924(c),

“crime of violence” means an offense that is a felony and

      (A)    has as an element the use, attempted use, or threatened use of
             physical force against the person or property of another, or

      (B)    that by its nature, involves a substantial risk that physical force
             against the person or property of another may be used in the
             course of committing the offense.

Id. § 924(c)(3). The first clause is referred to as the elements clause, and the

second clause is referred to as the residual clause. In United States v. Davis, 139

S. Ct. 2319, 2336 (2019), the Supreme Court ruled that the residual clause was

unconstitutionally vague.

      We use a categorical approach to determine whether an offense qualifies as a

crime of violence under the elements clause of § 924(c)(3). Ovalles v. United

States, 905 F.3d 1300, 1302-03 (11th Cir. 2018). Under that approach, we look to

the elements of the offense of conviction, presume “‘that the conviction rested

upon nothing more than the least of the acts criminalized,’” and then determine

whether those acts qualify as crimes of violence. United States v. Vail-Bailon, 868



                                          3
               Case: 18-15152    Date Filed: 11/07/2019   Page: 4 of 7


F.3d 1293, 1296 (11th Cir. 2017) (en banc) (quoting Moncrieffe v. Holder, 569

U.S. 184, 185 (2013)), cert. denied, 138 S. Ct. 2620 (2018).

      With the categorical approach in mind, we consider the crime of federal

bank robbery. Federal bank robbery may be committed “by force and violence, or

by intimidation.” 18 U.S.C. § 2113(a). “Under section 2113(a), intimidation

occurs when an ordinary person in the teller’s position reasonably could infer a

threat of bodily harm from the defendant’s acts.” United States v. Kelley, 412 F.3d

1240, 1244 (11th Cir. 2005) (quotation marks omitted).            “Whether an act

constitutes intimidation is viewed objectively, and a defendant can be convicted

under section 2113(a) even if he did not intend for an act to be intimidating.” Id.

(citation omitted).

      We have held that federal bank robbery is a crime of violence under the

elements clause of § 924(c)(3). In re Sams, 830 F.3d 1234, 1239 (11th Cir. 2016);

see Ovalles, 905 F.3d at 1304 (citing Sams, 830 F.3d at 1239) (stating that federal

bank robbery “‘by intimidation’” categorically qualifies as a crime of violence

under § 924(c)(3)(A) (quoting 18 U.S.C. § 2113(a))). We reasoned that federal

bank robbery qualifies as a crime of violence because “[a] taking ‘by force and

violence’ entails the use of physical force [and] a taking ‘by intimidation’ involves

the threat to use such force.” Sams, 830 F.3d at 1239 (quoting United States v.

McNeal, 818 F.3d 141, 153 (4th Cir. 2016)).


                                         4
                Case: 18-15152        Date Filed: 11/07/2019       Page: 5 of 7


       Here, our prior precedent of Sams precludes Rogers’s argument that bank

robbery is not a crime of violence under § 924(c)(3)’s elements clause. Rogers’s

argument is little more than that we should revisit Sams. While Davis invalidated

§ 924(c)(3)’s residual clause as unconstitutionally vague, a crime needs to satisfy

only one clause of § 924(c)(3) to be considered a crime of violence, and Sams

holds that bank robbery is a crime of violence under the elements clause.

Accordingly, we affirm the district court’s denial of Rogers’s motion to dismiss the

§ 924(c) charge and Rogers’s § 924(c) conviction.

                                               II.

       We review for clear error the district court’s factual findings supporting an

obstruction-of-justice enhancement, and we give due deference to the district

court’s application of the Guidelines to those facts. United States v. Singh, 291

F.3d 756, 763 (11th Cir. 2002). In doing so, we accord great deference to the

district court’s credibility determinations. Id. We will not hear challenges to the

specificity of the district court’s findings regarding perjury if they were not raised

at the sentencing hearing.1 United States v. Esquenazi, 752 F.3d 912, 938 (11th

Cir. 2014), superseded on other grounds by statute as recognized in United States

v. Gross, 661 F. App’x. 1007, 1023 (11th Cir. 2016).
       1
         At sentencing, the district court must allow the defendant’s attorney to comment on the
PSI and other matters relating to an appropriate sentence. Fed. R. Crim. P. 32(i)(1)(C). After
imposing a sentence, the district court must (1) elicit fully articulated objections to the court’s
findings of fact and conclusions of law, and (2) ensure that the grounds are clearly stated. See
United States v. Campbell, 473 F.3d 1345, 1347 (11th Cir. 2007). Here, that occurred.
                                                5
              Case: 18-15152     Date Filed: 11/07/2019    Page: 6 of 7


      Rogers did not challenge the specificity of the district court’s findings at

sentencing, so he cannot challenge it here. But even if he could, he could not

succeed.

      A factual finding is clearly erroneous only if it leaves us with a ‘“definite

and firm conviction that a mistake has been committed.”’ United States

v. Rothenberg, 610 F.3d 621, 624 (11th Cir. 2010). A factual finding cannot be

clearly erroneous when the factfinder chooses between two permissible views of

the evidence. United States v. Saingerard, 621 F.3d 1341, 1343 (11th Cir. 2010).

      “Although it is preferable that the district court make specific findings by

identifying the materially false statements individually, it is sufficient if the court

makes a general finding of obstruction encompassing all the factual predicates of

perjury.”   United States v. Duperval, 777 F.3d 1324, 1337 (11th Cir. 2015)

(citation and quotation marks omitted). To satisfy the factual predicates for a

finding of perjury, the testimony must have been (1) under oath; (2) false; (3)

material; and (4) given with the willful intent to provide false testimony. Singh,

291 F.3d at 763 & n.4. The district court makes a sufficient general finding of

obstruction when it expressly adopts the facts in the presentence investigation

report (“PSI”) and the PSI addresses in detail the defendant’s actions that warrant

the enhancement. United States v. Smith, 231 F.3d 800, 820 (11th Cir. 2000).




                                          6
               Case: 18-15152   Date Filed: 11/07/2019   Page: 7 of 7


      Here, the district court did just that. It complied with its obligation to make

a general finding of obstruction encompassing all the factual predicates of perjury

by expressly adopting the PSI and the probation officer’s position in the PSI

addendum.     In short, the district court did not clearly err in finding Rogers

committed perjury based on the evidence at trial that contradicted Rogers’s

testimony. The district court correctly applied the guidelines enhancement for

obstruction of justice.

      AFFIRMED.




                                         7
                   Case: 18-15152            Date Filed: 11/07/2019                 Page: 1 of 1


                                  UNITED STATES COURT OF APPEALS
                                     FOR THE ELEVENTH CIRCUIT

                                     ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                                   56 Forsyth Street, N.W.
                                                   Atlanta, Georgia 30303


David J. Smith                                                                                       For rules and forms visit
Clerk of Court                                                                                       www.ca11.uscourts.gov


                                               November 07, 2019

MEMORANDUM TO COUNSEL OR PARTIES

Appeal Number: 18-15152-GG
Case Style: USA v. Jurden Rogers
District Court Docket No: 6:18-cr-00028-CEM-TBS-2

This Court requires all counsel to file documents electronically using the Electronic Case Files ("ECF")
system, unless exempted for good cause. Enclosed is a copy of the court's decision filed today in this
appeal. Judgment has this day been entered pursuant to FRAP 36. The court's mandate will issue at a later
date in accordance with FRAP 41(b).

The time for filing a petition for rehearing is governed by 11th Cir. R. 40-3, and the time for filing a petition
for rehearing en banc is governed by 11th Cir. R. 35-2. Except as otherwise provided by FRAP 25(a) for
inmate filings, a petition for rehearing or for rehearing en banc is timely only if received in the clerk's office
within the time specified in the rules. Costs are governed by FRAP 39 and 11th Cir.R. 39-1. The timing,
format, and content of a motion for attorney's fees and an objection thereto is governed by 11th Cir. R. 39-2
and 39-3.

Please note that a petition for rehearing en banc must include in the Certificate of Interested Persons a
complete list of all persons and entities listed on all certificates previously filed by any party in the appeal.
See 11th Cir. R. 26.1-1. In addition, a copy of the opinion sought to be reheard must be included in any
petition for rehearing or petition for rehearing en banc. See 11th Cir. R. 35-5(k) and 40-1 .

Counsel appointed under the Criminal Justice Act (CJA) must submit a voucher claiming compensation for
time spent on the appeal no later than 60 days after either issuance of mandate or filing with the U.S. Supreme
Court of a petition for writ of certiorari (whichever is later) via the eVoucher system. Please contact the CJA
Team at (404) 335-6167 or cja_evoucher@ca11.uscourts.gov for questions regarding CJA vouchers or the
eVoucher system.

For questions concerning the issuance of the decision of this court, please call the number referenced in the
signature block below. For all other questions, please call Joseph Caruso, GG at (404) 335-6177.

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Jeff R. Patch
Phone #: 404-335-6151

                                                                                OPIN-1 Ntc of Issuance of Opinion
